Title: Francis Adrian Van der Kemp to Thomas Jefferson, 20 February 1817
From: Van der Kemp, Francis Adrian
To: Jefferson, Thomas


          
            Dear Sir!
            Olden barneveld 20 Febr. 1817.
          
          Mrs A.A had the kindness to Send me inclosed No of the Month Rep—to convey it, after its perusal, to Monticello. I expect, it is the only one on our continent. That excellent Lady received it from her Son at the court of St. James.
          Although I regret, that there has not been complied with my injunctions—Still I rejoyce at the publication, and can find reasons to palliate this appearing neglect. My friend the Rev. J. joyce died—Suddenly and unexpected in June last before he could have received my Letter—One of his Executors as I Suppose Rev. Aspland—may not have Seen my Letter or may not have considered—my requests of that moment, to require a punctual compliance, as mr joyce might have found himself obliged to. I had Signed O…d—he puts Olden barneveld—he insinuates Sincerus is the Same with the  writer on Servetus although I then used the Signature of Candidus—and gives the Syllabus to an American Statesman—I question—if another number Shall reach this country—but if So—it must be among your friends—otherwise a clue was given, to guess at the author—as one man only could be the Father of that production.
          Continue to honour me with your remembrance—and believe me to remain with the highest consideration and respect
          
            Dear Sir! Your most obed. and obliged St
            Fr. Adr. van der Kemp
          
         